DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-28 are pending. Claims 1-28 are rejected. 

Drawings
The drawings are objected to because Monarda (see Figure 2) is spelled incorrectly. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.
Double Patenting – Duplicate Claims
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 17 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Applicant is advised that should claim 18 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a natural product. This judicial exception is not integrated into a practical application because the claims encompass naturally occurring oils without additional elements that are sufficient to amount to significantly more than the judicial exception. 
There are two criteria for determining subject matter eligibility and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP 2106.

Claim Interpretation
Broadest reasonable interpretation (BRI) of the claim. MPEP 2106 II. 
Claims 1-3 are drawn to a human or pet food additive comprising thymohydroquinone. 
Claims 4-13 and 27-28 are drawn to a method of stabilizing a food comprising adding an effective amount of thymohydroquinone to a food or a pet food product. 
Claims 14-26 are drawn to a stabilized food or pet food composition comprising a food or a pet food product and an effective amount of thymohydroquinone.

Analysis and flowchart
Step 1: Is the claim directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
The claims are drawn to a composition of matter and a process. 
Therefore, the claims are directed to one of the four patent-eligible subject matter categories. 

Step 2A: The claims are directed to a product of nature, a law of nature, a natural phenomenon, or an abstract idea. 
Laws of nature and natural phenomena, as identified by the courts, include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. MPEP 2106.04(b). When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". MPEP 2106.04(b) II. Product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. MPEP 2106.04(b) II. When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis to evaluate the nature-based product limitation and determine the answer to Step 2A. MPEP 2106.04(b) II.

Step 2A Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon?
In the present case, the claims recite a product of nature, i.e., thymohydroquinone. 
Benkaci-Ali et al., Chemical Composition of Volatile Oils from Algerian Nigella sativa L. seeds, discloses Nigella sativa oil contains thymohydroquinone (p. 320 Table II). 
Kandil, US 2005/0214393 A1, discloses the Nigella sativa L. plant (para 0003) comprises thymohydroquinone (dihydrothymoquinone, para 0019). 
Fowler et al., US 2010/0074976 A1, discloses oregano comprises thymohydroquinone (thymoquinol, para 0010). 
Rohlfsen, US 9,073,824 B2, discloses the Monarda plant comprises thymohydroquinone (col. 1, ln. 35-37). 

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Nature-based products that are naturally occurring product or products that lack markedly different characteristics compared to what occurs in nature. MPEP 2106.04(b).
Product claims 1-3 and 14-26
Where the claim is to a nature-based product by itself the markedly different characteristics analysis should be applied to the entire product. MPEP 2106.04(c) I. A. 
Regarding claims 1-3: The limitations in the claims that set forth a nature-based product are human or pet food additive comprising thymohydroquinone (THQ). 
The closest naturally occurring counterpart in its natural state is to the claimed nature-based product limitation is plants that occur in nature that comprise thymohydroquinone. See above “Step 2A Prong One” for several examples of naturally occurring plants that contain thymohydroquinone.
The issue is whether the phrase that the THQ is present in the additive “in an amount effective to stabilize a human or pet food composition” imparts a markedly different characteristic from a plant comprising THQ. 
Claims 1-3 are drawn to an intermediate product (“human or pet food additive”) that may be at some time in the future combined with one or more other intermediate products (a.k.a. other food ingredients) to form a food product (a human or pet food composition).
The specification does not disclose an amount of THQ in the claimed intermediate product (“human or pet food additive”). 
The claims do not establish the meaning of stability. In the food and feed arts, the concept of stability encompasses the non-exhaustive list of one or more of the following: heat stability, storage stability, shelf stable stability, refrigerated stability, light stability, nutrient stability, vitamin stability, oxidative stability, and emulsion stability.
Since the meaning of stability is not known and the actual amount of THQ is not known, the phrase “in an amount effective to stabilize a human or pet food composition” cannot be considered as imparting a markedly different characteristic from a plant comprising THQ. 
Regarding claims 14-26: The limitations in the claims that set forth a nature-based product are a stabilized food or pet food composition comprising: a food or a pet food product; and an effective amount of thymohydroquinone.
The issue is whether the combination of phrases, “a food or a pet food product” and “an effective amount of thymohydroquinone” impart a markedly different characteristic from a plant comprising THQ. 
A “food or a pet food product” fails to define any particular food. In the food and feed arts, the concept of food encompasses millions of ingredients exemplified by the non-exhaustive list of one or more of the following: water, carbohydrate, oils, fat, vitamins, minerals, cellulose, pectin, colors, pigments, dyes, flavors, sugars, beverage drink, gels, and starches. 
The claims do not establish the meaning of stabilized. In the food and feed arts, the concept of stability encompasses the non-exhaustive list of one or more of the following: heat stability, storage stability, shelf stable stability, refrigerated stability, light stability, nutrient stability, vitamin stability, oxidative stability, and emulsion stability.
As an example of the above discussion, naturally occurring plants are encompassed within the breadth of the recited “food or a pet food product”. Naturally occurring plants that contain THQ are encompassed within the breadth of the recited “food or a pet food product”. 
Since the meaning of stabilized is not defined and the recitation of “food or a pet food product” fails to identify any particular food, the combination of limitations recited in the claim cannot be considered as imparting a markedly different characteristic from a plant comprising THQ. 
Process claims 4-13 and 27-28
In the situation where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product. MPEP 2106.04(c) I.C. 
Claims 4-13 and 27-28 are drawn to a method of stabilizing a food comprising adding an effective amount of thymohydroquinone to a food or a pet food product. 
The limitations in the claims that set forth a nature-based product are a stabilized food or pet food comprising a food or a pet food composition and a source of thymohydroquinone.
The issue is whether the combination of phrases, “food or a pet food composition” and “a source of thymohydroquinone” impart a markedly different characteristic from a plant comprising THQ. 
A “food or a pet food composition” fails to define any particular food. In the food and feed arts, the concept of food composition encompasses millions of ingredients exemplified by the non-exhaustive list of one or more of the following: water, carbohydrate, oils, fat, vitamins, minerals, cellulose, pectin, colors, pigments, dyes, flavors, sugars, beverage drink, gels, and starches. 
The claims do not establish the meaning of stabilized. In the food and feed arts, the concept of stability encompasses the non-exhaustive list of one or more of the following: heat stability, storage stability, shelf stable stability, refrigerated stability, light stability, nutrient stability, vitamin stability, oxidative stability, and emulsion stability.
As an example of the above discussion, naturally occurring plants are encompassed within the breadth of the recited “food or a pet food composition”. Naturally occurring plants that contain THQ are encompassed within the breadth of the recited “food or a pet food”. 
Since the meaning of stabilized is not defined and the recitation of “food or a pet food product” fails to identify any particular food, the combination of limitations recited in the claim cannot be considered as imparting a markedly different characteristic from a plant comprising THQ. 
For the reasons discussed above, claims 1-28 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B: The claims do not amount to significantly more than the judicial exception. 
The reasoning discussed in the “Step 2A Prong Two” applies here. 
For the reasoning discussed in the “Step 2A Prong Two”, the claims as a whole do not amount to significantly more than the exception itself. 

Summary
The claims encompass naturally occurring products and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. Therefore, the claims are not drawn to patent eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 11, 18, 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the phrase “amount effective to stabilize a human or pet food composition” in claim 1 is a relative term which renders the claim indefinite. Claim 1 is drawn to an intermediate product (“human or pet food additive”) that is combined with one or more other intermediate products (a.k.a. other food ingredients) to form a food product (a human or pet food composition). The specification discloses amounts of THQ in the final product (about 10 to 1000 ppm/weight, 0.01 to 1 kg/ton, about 10 to 1000 ppm/weight). However, the specification does not disclose an amount of THQ in the claimed intermediate product (“human or pet food additive”). The amount term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 is indefinite because the meaning of the phrase “additive of claim 1 wherein the THQ is added to the human or pet food composition” is not clear. Claim 3 depends from claim 1. Claim 1 recites a “human or pet food additive”. A “human or pet food additive” is an intermediate product (a.k.a. food ingredient) that is combined with one or more other intermediate products (a.k.a. other food ingredients) to form a food product (a human or pet food composition). It is not clear whether claim 3 is changing the claim 1 intermediate product to a final product (human or pet food composition) or whether claim 3 is reciting a future intended use (“is added to the human or pet food composition”). 
Claim 11 is indefinite because "the second antioxidant" lacks antecedent basis. Claim 11 recites the limitation "the second antioxidant" in line 1. Claim 11 depends from claim 4. Neither claim establishes an antioxidant or a second antioxidant. There is insufficient antecedent basis for this limitation in the claim. It is not clear how the limitation limits an un-recited feature. 
Claim 18 is indefinite because "the second antioxidant" lacks antecedent basis. Claim 18 recites the limitation "the second antioxidant" in lines 1-2. Claim 18 depends from claim 14. Neither claim establishes an antioxidant or a second antioxidant. There is insufficient antecedent basis for this limitation in the claim. It is not clear how the limitation limits an un-recited feature. 
Claim 25 is indefinite because "the second antioxidant" lacks antecedent basis. Claim 25 recites the limitation "the second antioxidant" in lines 1-2. Claim 25 depends from claim 14. Neither claim establishes an antioxidant or a second antioxidant. There is insufficient antecedent basis for this limitation in the claim. It is not clear how the limitation limits an un-recited feature. 
Claim 27 is indefinite because the meaning of the phrase “a fat/ oil matrix” is not clear. It is not clear whether the claim requires a matrix comprising fat and oil; or whether the claim requires a matrix comprising fat or a matrix comprising oil. 
Claims 27 and 28 are indefinite because it is not clear how limitations on a composition (“stabilized food or pet food composition”) define the scope of process claims 4 and 10. Claims 27 and 28 depend from claim 10. Claim 10 depends from claim 4. Claim 4 recites a “method of stabilizing food and pet foods”. Claim 10 recites, “method of claim 4”. Claims 27 and 28 recite, “stabilized food or pet food composition of claim 10”. Claims 4 and 10 are not composition claims. Claims 4 and 10 are method claims. Since claims 27 and 28 change the claims from method claims to product claims, it is not clear how limitations on a composition (“stabilized food or pet food composition”) define the scope of process claims 4 and 10.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 27, and 28 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is rejected because it fails to include all the limitations of the claim upon which it depends. Claim 3 depends from claim 1. Claim 1 recites a “human or pet food additive”. A “human or pet food additive” is an intermediate product (a.k.a. food ingredient) that is combined with one or more other intermediate products (a.k.a. other food ingredients) to form a food product (a human or pet food composition). Claim 3 recites a combination of “human or pet food composition” and the “human or pet food additive”. Once the  “human or pet food additive” is added to “human or pet food composition” it looses its separate characteristic of being an additive. Since claim 3 is no longer an additive, claim 3 fails to include all the limitations of claim 1, which requires the composition to be an additive. 
Claims 27 and 28 are rejected for failing to include all the limitations of the claims upon which they depend. Claims 27 and 28 depend from claim 10. Claim 10 depends from claim 4. Claim 4 recites a “method of stabilizing food and pet foods”. Claim 10 recites, “method of claim 4”. Claims 27 and 28 recite, “stabilized food or pet food composition of claim 10”. Claims 4 and 10 are not composition claims. Claims 4 and 10 are method claims. Since claims 27 and 28 change the claims from method claims to product claims, the claims fail to include all the limitations (e.g., process steps) of the claims upon which they depend.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pernikoff et al., US 2021/0052689 A1; as evidenced by Benkaci-Ali et al., Chemical Composition of Volatile Oils from Algerian Nigella sativa L. seeds. 
Regarding claim 1: Pernikoff discloses a human or pet (humans, farm animals, domesticated animals, pets, zoo animals, wild animals, etc., para 0007) food additive (para 0007) comprising an effective amount of black cumin oil (para 0075). Pernikoff discloses the additive stabilizes (anti-microbial activity of this invention may either kill, retard growth, or a combination of both, para 0008) the food. Pernikoff discloses an exemplary embodiment that comprises black cumin oil (para 0104, Tables, Composition A and Composition B).
As evidenced by Benkaci-Ali et al., Chemical Composition of Volatile Oils from Algerian Nigella sativa L. seeds, discloses black cumin is another name for Nigella sativa L. (p. 318, Introduction, 1st para). Benkaci-Ali discloses Nigella sativa comprises thymohydroquinone (p. 318, col. 2, last sentence; p. 320, Table II). 
With respect to the phrase “in an amount effective to stabilize a human or pet food composition”: Claim 1 requires a food additive. The phrase “in an amount effective to stabilize a human or pet food composition” is a statement regarding how the claim 1 food additive may be used in the future. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no structural difference from Pernikoff’s human or pet food additive and the claimed human or pet food additive with a future intended use of being added to food in an amount effective to stabilize a human or pet food composition. 
Regarding claim 2: Pernikoff discloses black cumin oil (para 0075). As evidenced by Benkaci-Ali et al., Chemical Composition of Volatile Oils from Algerian Nigella sativa L. seeds, discloses black cumin is another name for Nigella sativa L. (p. 318, Introduction, 1st para).
Regarding claim 3: The phrase “wherein the THQ is added to the human or pet food composition in an amount ranging between about 10 to 1000 ppm/weight or 0.01 to 1 kg/ton” is a statement of future intended use. Claim 3 depends from claim 1. Claim 1 requires a food additive. The claim 3 composition is interpreted as a food additive. As such, claim 3’s recitation “wherein the THQ is added to the human or pet food composition in an amount ranging between about 10 to 1000 ppm/weight or 0.01 to 1 kg/ton” is a statement regarding how the claim 1 food additive may be used in the future. 
The discussion of MPEP 2111.02 II applies here as above. In the present case there is no structural difference from Pernikoff’s human or pet food additive and the claimed human or pet food additive with a future intended use (i.e., claim 3) of being added to food in an amount ranging between about 10 to 1000 ppm/weight or 0.01 to 1 kg/ton. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pernikoff et al., US 2021/0052689 A1; in view of Benkaci-Ali et al., Chemical Composition of Volatile Oils from Algerian Nigella sativa L. seeds. 
Regarding claim 1: Pernikoff discloses a human or pet (humans, farm animals, domesticated animals, pets, zoo animals, wild animals, etc., para 0007) food additive (para 0007) comprising an effective amount of black cumin oil (para 0075). Pernikoff discloses the additive stabilizes (anti-microbial activity of this invention may either kill, retard growth, or a combination of both, para 0008) the food. 
Pernikoff does not expressly disclose the black cumin oil comprises thymohydroquinone. 
Benkaci-Ali is drawn to the chemical composition of Nigella sativa seeds (title). 
Benkaci-Ali discloses black cumin is another name for Nigella sativa (p. 318, Introduction, 1st para). Benkaci-Ali discloses N. sativa seed oil is considered to be among the important sources of edible oils due to its important role in human nutrition and health (p. 318, col. 2, 2nd full para). Benkaci-Ali discloses notable pharmacological properties include antihistaminic, anti-inflammatory, anti-tumor, immunopotentiation, antidiabetic, antihypertensive, antimicrobial, antibacterial, antiviral, and anti-malarial activities (0. 318, col. 2, 2nd full para). Benkaci-Ali discloses Nigella sativa comprises thymohydroquinone (p. 318, col. 2, last sentence; p. 320, Table II). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed source of black cumin oil that has anti-microbial, as taught in Pernikoff, with source of black cumin oil that has anti-microbial activity wherein the oil comprises thymohydroquinone, as taught in Benkaci-Ali, to obtain a food additive having an effective amount of thymohydroquinone. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing a food additive comprising black cumin oil that comprises thymohydroquinone in an amount effective to stabilize a food into which the food additive may be added. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
With respect to the phrase “in an amount effective to stabilize a human or pet food composition”: Claim 1 requires a food additive. The phrase “in an amount effective to stabilize a human or pet food composition” is a statement regarding how the claim 1 food additive may be used in the future. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no structural difference from Pernikoff’s human or pet food additive and the claimed human or pet food additive with a future intended use of being added to food in an amount effective to stabilize a human or pet food composition. 
Regarding claim 2: Pernikoff discloses black cumin oil (para 0075). Benkaci-Ali discloses black cumin is another name for Nigella sativa L. (p. 318, Introduction, 1st para).
Regarding claim 3: The phrase “wherein the THQ is added to the human or pet food composition in an amount ranging between about 10 to 1000 ppm/weight or 0.01 to 1 kg/ton” is a statement of future intended use. Claim 3 depends from claim 1. Claim 1 requires a food additive. The claim 3 composition is interpreted as a food additive. As such, claim 3’s recitation “wherein the THQ is added to the human or pet food composition in an amount ranging between about 10 to 1000 ppm/weight or 0.01 to 1 kg/ton” is a statement regarding how the claim 1 food additive may be used in the future. 
The discussion of MPEP 2111.02 II applies here as above. In the present case there is no structural difference from Pernikoff’s human or pet food additive and the claimed human or pet food additive with a future intended use (i.e., claim 3) of being added to food in an amount ranging between about 10 to 1000 ppm/weight or 0.01 to 1 kg/ton. 
Regarding claim 4: Pernikoff discloses a human or pet (humans, farm animals, domesticated animals, pets, zoo animals, wild animals, etc., para 0007) food additive (para 0007) comprising an effective amount of black cumin oil (para 0075). Pernikoff discloses the additive stabilizes (anti-microbial activity of this invention may either kill, retard growth, or a combination of both, para 0008) the food. Pernikoff discloses adding the additive to food (mixing with prepared food or feed, para 0082; p. 8, claim 19). 
Pernikoff does not expressly disclose the black cumin oil comprises thymohydroquinone. 
Benkaci-Ali is drawn to the chemical composition of Nigella sativa seeds (title). Benkaci-Ali discloses black cumin is another name for Nigella sativa (p. 318, Introduction, 1st para). Benkaci-Ali discloses N. sativa seed oil is considered to be among the important sources of edible oils due to its important role in human nutrition and health (p. 318, col. 2, 2nd full para). Benkaci-Ali discloses notable pharmacological properties include antihistaminic, anti-inflammatory, anti-tumor, immunopotentiation, antidiabetic, antihypertensive, antimicrobial, antibacterial, antiviral, and anti-malarial activities (0. 318, col. 2, 2nd full para). Benkaci-Ali discloses Nigella sativa comprises thymohydroquinone (p. 318, col. 2, last sentence; p. 320, Table II). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed source of black cumin oil that has anti-microbial, as taught in Pernikoff, with source of black cumin oil that has anti-microbial activity wherein the oil comprises thymohydroquinone, as taught in Benkaci-Ali, to obtain a food additive having an effective amount of thymohydroquinone. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing a food additive comprising black cumin oil that comprises thymohydroquinone in an amount effective to stabilize a food into which the food additive may be added.  
Regarding claim 5: Pernikoff discloses black cumin oil (para 0075). Benkaci-Ali discloses black cumin is another name for Nigella sativa L. (p. 318, Introduction, 1st para).
Regarding claims 3, 6, and 7: The prior art renders the concentration obvious for the following reasons. With respect to claim 3, This rejection applies in addition to or in the alternative to the above rejection of claim 3. 
First, overlapping ranges establish prima facie obviousness. MPEP 2144.05. The combination of Pernikoff and Benkaci-Ali suggest thymohydroquinone in a range of about 364 ppm to 2730 ppm. Pernikoff discloses black cumin oil (para 0075) in an range of 0.2-1.5 wt. % (para 0075). Benkaci-Ali discloses the oil comprises 18.2% thymohydroquinone (p. 320, Table II). The combination of Pernikoff and Benkaci-Ali suggest thymohydroquinone in a range of about 364 ppm to 2730 ppm (Sample calculations: 0.2 wt. % * 18.2% = 0.0364% = 364 ppm; 1.5 wt. % * 18.2% = 0.273 % = 2730 ppm). 
Second per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art discloses the conventional nature of using thymohydroquinone containing oil to stabilize food (Pernikoff, para 0008: anti-microbial activity of this invention may either kill, retard growth, or a combination of both; Benkaci-Ali, p. 318, col. 2, 2nd full para: antimicrobial, antibacterial). The concentration of thymohydroquinone represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 8: Pernikoff discloses spearmint (para 0046) and rosemary (para 0044). 
Regarding claim 9: Benkaci-Ali discloses a plant source (Nigella sativa, p. 318, Introduction, 1st para).
Regarding claims 10 and 11: Pernikoff discloses optional antioxidants (“may contain”, para 0045, means the ingredient is not required). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one (claim 10) or two (claim 11) antioxidants because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the combination of Pernikoff and Benkaci-Ali suggest black cumin oil, which comprises thymohydroquinone, and the optional addition of other antioxidants (Pernikoff, para 0045, “may contain . . . insect antioxidants”). As such, the selection of adding one or two antioxidants is prima facie obvious. 
Regarding claim 12: Pernikoff discloses the additive comprises black cumin oil (para 0075). Pernikoff discloses the additive may contain other substances (flavors, para 0046; diluents, para 0047; thickeners, para 0048). An additive the comprises black cumin oil and any one or more of the additional substances disclosed in Pernikoff is encompassed within the breadth of the recited added in a pre-blend mix. 
Regarding claim 13: Pernikoff discloses the composition may be a spray, a seed coat, a coating, a food coating, or any combination thereof (para 0051). As such, it would have been obvious to one having ordinary skill in the art to make a spray coating because a spray coating is within Pernikoff’s “any combination” of a list that includes spray and coating (para 0051). 
Regarding claim 14: Pernikoff discloses a human or pet (humans, farm animals, domesticated animals, pets, zoo animals, wild animals, etc., para 0007) food additive (para 0007) comprising an effective amount of black cumin oil (para 0075). Pernikoff discloses a food comprising the additive (adding or mixing with prepared food or feed, para 0082). Pernikoff discloses the additive stabilizes (anti-microbial activity of this invention may either kill, retard growth, or a combination of both, para 0008) the food. 
Pernikoff does not expressly disclose the black cumin oil comprises thymohydroquinone. 
Benkaci-Ali is drawn to the chemical composition of Nigella sativa seeds (title). Benkaci-Ali discloses black cumin is another name for Nigella sativa (p. 318, Introduction, 1st para). Benkaci-Ali discloses N. sativa seed oil is considered to be among the important sources of edible oils due to its important role in human nutrition and health (p. 318, col. 2, 2nd full para). Benkaci-Ali discloses notable pharmacological properties include antihistaminic, anti-inflammatory, anti-tumor, immunopotentiation, antidiabetic, antihypertensive, antimicrobial, antibacterial, antiviral, and anti-malarial activities (0. 318, col. 2, 2nd full para). Benkaci-Ali discloses Nigella sativa comprises thymohydroquinone (p. 318, col. 2, last sentence; p. 320, Table II). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed source of black cumin oil that has anti-microbial, as taught in Pernikoff, with source of black cumin oil that has anti-microbial activity wherein the oil comprises thymohydroquinone, as taught in Benkaci-Ali, to obtain a food additive having an effective amount of thymohydroquinone. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing a food additive comprising black cumin oil that comprises thymohydroquinone in an amount effective to stabilize a food into which the food additive may be added.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
With respect to the phrase “an effective amount of thymohydroquinone”: Pernikoff discloses the additive stabilizes (anti-microbial activity of this invention may either kill, retard growth, or a combination of both, para 0008) food. Benkaci-Ali discloses antimicrobial, antibacterial, and antiviral properties (p. 318, col. 2, 2nd full para). 
Regarding claim 15: Benkaci-Ali discloses a plant source (Nigella sativa, p. 318, Introduction, 1st para).
Regarding claim 16: Pernikoff discloses black cumin oil (para 0075). Benkaci-Ali discloses black cumin is another name for Nigella sativa L. (p. 318, Introduction, 1st para).
Regarding claims 17, 18, 24, and 25: Pernikoff discloses optional antioxidants (“may contain”, para 0045, means the ingredient is not required). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one (claims 17 and 24) or two (claims 18 and 25) antioxidants because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the combination of Pernikoff and Benkaci-Ali suggest black cumin oil, which comprises thymohydroquinone, and the optional addition of other antioxidants (Pernikoff, para 0045, “may contain . . . insect antioxidants”). As such, the selection of adding one or two antioxidants is prima facie obvious. 
Regarding claim 19: The phase “wherein the THQ source is added in a pre-blend mix or directly incorporated into the food or pet food product” defines a process by which the claimed food product is made. As such, the limitation is interpreted as analogous to a product by process claim.
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, the process limitations imply a food product comprising a THQ source. 
Pernikoff and Benkaci-Ali suggest a food comprising a THQ source. Pernikoff discloses the additive comprises black cumin oil (para 0075). Benkaci-Ali discloses black cumin is another name for Nigella sativa L. (p. 318, Introduction, 1st para). Benkaci-Ali discloses Nigella sativa comprises thymohydroquinone (p. 318, col. 2, last sentence; p. 320, Table II).
Furthermore, Pernikoff discloses the additive may contain other substances (flavors, para 0046; diluents, para 0047; thickeners, para 0048). An additive the comprises black cumin oil and any one or more of the additional substances disclosed in Pernikoff is encompassed within the breadth of the recited added in a pre-blend mix. 
Regarding claims 20 and 21: The prior art renders the concentration obvious for the following reasons. 
First, overlapping ranges establish prima facie obviousness. MPEP 2144.05. The combination of Pernikoff and Benkaci-Ali suggest thymohydroquinone in a range of about 364 ppm to 2730 ppm. Pernikoff discloses black cumin oil (para 0075) in an range of 0.2-1.5 wt. % (para 0075). Benkaci-Ali discloses the oil comprises 18.2% thymohydroquinone (p. 320, Table II). The combination of Pernikoff and Benkaci-Ali suggest thymohydroquinone in a range of about 364 ppm to 2730 ppm (Sample calculations: 0.2 wt. % * 18.2% = 0.0364% = 364 ppm; 1.5 wt. % * 18.2% = 0.273 % = 2730 ppm). 
Second the discussion of MPEP 2144.05 II applies here as above. In the present case, the prior art discloses the conventional nature of using thymohydroquinone containing oil to stabilize food (Pernikoff, para 0008: anti-microbial activity of this invention may either kill, retard growth, or a combination of both; Benkaci-Ali, p. 318, col. 2, 2nd full para: antimicrobial, antibacterial). The concentration of thymohydroquinone represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 22: Pernikoff discloses spearmint (para 0046) and rosemary (para 0044). 
Regarding claim 26: Pernikoff discloses the composition is a coating (seed coat, para 0016; top coating, commercial food covering, coating, prepared food covering, prepared food coating, para 0051). 
Regarding claim 27: Pernikoff discloses the composition includes fat (para 0013), protein (para 0013) and/or oils (oil, para 0016; para 0047). A composition comprising fat and/or oils is encompassed within the breadth of the recited food or the pet food comprises a fat/ oil matrix. Furthermore, Pernikoff discloses forms encompassed within the breadth of a matrix, e.g., emulsion, hydrogel, coating, paste, blended, unblended, miscible, or immiscible (para 0051). 
Regarding claim 28: Pernikoff discloses the composition includes protein (para 0045). A composition comprising protein is encompassed within the breadth of the recited food or the pet food comprises a protein matrix. Furthermore, Pernikoff discloses forms encompassed within the breadth of a matrix, e.g., emulsion, hydrogel, coating, paste, blended, unblended, miscible, or immiscible (para 0051). 

Claims 1, 3, 4, 6, 7, 9-12, 14, 15, 17-21, 23-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al., US 2010/0074976 A1. 
Regarding claim 1: Fowler discloses a human or pet food additive (oregano extract, para 0001) comprising thymohydroquinone (thymoquinol, para 0010) in an amount effective to stabilize a human or pet food composition (about 0.0001 to 5 wt. %, about 0.001 to 1 wt. %, about 0.01 to 0.5 wt. %, based upon the total weight of the food or beverage, para 0111). 
Regarding claim 3: Fowler discloses THQ (thymoquinol, para 0010) in an amount of about 1 to 50,000 ppm (about 0.0001 to 5 wt. %), about 10 to 10,000 ppm (about 0.001 to 1 wt. %), about 100 to 5,000 ppm (about 0.01 to 0.5 wt. %) based upon the total weight of the food or beverage (para 0111). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 4: Fowler discloses adding (para 0017) the additive (oregano extract, para 0001) that is a source of thymohydroquinone (thymoquinol, para 0010) to a food or pet food composition. 
The phrase “to form a stabilized food or pet food composition” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the claimed manipulative step (adding) does not patentably distinguish the prior art, which discloses a manipulative step of adding (para 0017). 
The present case is analogous to In re Tomlinson, 150 USPQ 623 (CCPA 1966) where the claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation (Tholstrup, Id. at 624). The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the language in the claim states the result of admixing the two materials. Id. at 628. The Court reasoned, “While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition.” Id. at 628 (emphasis in original). Per MPEP 2112, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. In the present case, the prior art suggests the claimed process steps (adding). The “use”, i.e. to form a stabilized food or pet food composition, is directed to the result or property of the composition. As such, the “use” (to form a stabilized food or pet food composition) is tantamount only to finding a property in the old composition.
Regarding claims 6 and 7: Fowler discloses THQ (thymoquinol, para 0010) in an amount of about 1 to 50,000 ppm (about 0.0001 to 5 wt. %), about 10 to 10,000 ppm (about 0.001 to 1 wt. %), about 100 to 5,000 ppm (about 0.01 to 0.5 wt. %) based upon the total weight of the food or beverage (para 0111). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 9: Fowler discloses the THQ is derived from a plant source (para 0080) or a synthetic source (chemically synthesized, para 0082). 
Regarding claims 10 and 11: Fowler discloses the term "oregano extract and/or its volatile components" is meant to comprise not only complete mixtures of extractable compounds but also only volatile components of the plant taken alone or in any combination with each other (emphasis added, para 0010). Fowler discloses the volatile components of oregano extracts are carvacrol, thymol, thymoquinone and THQ (thymoquinol, para 0010). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one (claim 10) or two (claim 11) antioxidants because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Fowler discloses one (“taken alone”) or more than one (“in any combination with each other”) of the list of carvacrol, thymol, thymoquinone and THQ (thymoquinol). As such, the selection of THQ (thymoquinol) or the selection of THQ (thymoquinol) and one other antioxidant is prima facie obvious.
Regarding claim 12: Fowler discloses premix (feed premix, para 0104). 
Regarding claims 14, 20, and 21: Fowler discloses a food (fortified food, fortified  21 feed, or fortified beverages, or in form of fortified liquid food/feed for animals including humans,  para 0103). Fowler discloses the food may be for pets (para 0012, 0014). 
Fowler discloses the food comprises thymohydroquinone (thymoquinol, para 0010). 
Fowler does not expressly state the food or pet food composition is stabilized. However, one having ordinary skill in the art at the time the invention was filed would expect the food or pet food composition is stabilized because Fowler discloses the claimed amount of thymohydroquinone (thymoquinol). Fowler discloses THQ (thymoquinol, para 0010) in an amount of about 1 to 50,000 ppm (about 0.0001 to 5 wt. %), about 10 to 10,000 ppm (about 0.001 to 1 wt. %), about 100 to 5,000 ppm (about 0.01 to 0.5 wt. %) based upon the total weight of the food or beverage (para 0111). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 15: Fowler discloses the THQ is derived from a plant source (para 0080) or a synthetic source (chemically synthesized, para 0082). 
Regarding claims 17, 18, 24, and 25: Fowler discloses the term "oregano extract and/or its volatile components" is meant to comprise not only complete mixtures of extractable compounds but also only volatile components of the plant taken alone or in any combination with each other (emphasis added, para 0010). Fowler discloses the volatile components of oregano extracts are carvacrol, thymol, thymoquinone and THQ (thymoquinol, para 0010). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select one (claim 17, 24) or two (claim 18, 25) antioxidants because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Fowler discloses one (“taken alone”) or more than one (“in any combination with each other”) of the list of carvacrol, thymol, thymoquinone and THQ (thymoquinol). As such, the selection of THQ (thymoquinol) or the selection of THQ (thymoquinol) and one other antioxidant is prima facie obvious.
Regarding claim 19: Fowler discloses premix (feed premix, para 0104). Fowler discloses food (para 0017, 0078, 0103) comprising the THQ source (oregano extract, para 0010). 
Regarding claim 23: Fowler discloses the term "oregano extract and/or its volatile components" is meant to comprise not only complete mixtures of extractable compounds but also only volatile components of the plant taken alone or in any combination with each other (emphasis added, para 0010). Fowler discloses the volatile components of oregano extracts are carvacrol, thymol, thymoquinone and THQ (thymoquinol, para 0010). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to not select thymoquinone (claim 23) because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Fowler discloses one (“taken alone”) or more than one (“in any combination with each other”) of the list of carvacrol, thymol, thymoquinone and THQ (thymoquinol). As such, the non-selection of thymoquinone is prima facie obvious. 
Regarding claim 27: Fowler discloses oily suspensions (para 0104). A composition comprising fat and/or oils is encompassed within the breadth of the recited food or the pet food comprises a fat/oil matrix.
Regarding claim 28: Fowler discloses protein (para 0104), yoghurts (para 0106), and gelatin (para 0108). Yoghurts and gelatin comprise protein. A composition comprising protein is encompassed within the breadth of the recited food or the pet food comprises a protein matrix.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619